FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CARLOS ROBERTO PALACIOS-                         No. 07-74136
 GUZMAN,
                                                  Agency No. A097-907-476
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Carlos Roberto Palacios-Guzman, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1055-56 (9th

Cir. 2006), and we deny the petition for review.

         The record does not compel the conclusion that Palacios-Guzman

demonstrated changed circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4). Accordingly, we deny the petition as to his asylum

claim.

         Substantial evidence supports the agency’s finding that Palacios-Guzman

did not establish past persecution or a clear probability of future persecution,

because he failed to demonstrate the government was unwilling or unable to

protect him from the group that kidnapped him. See Nahrvani v. Gonzales, 399

F.3d 1148, 1154 (9th Cir. 2005); see also Castro-Perez v. Gonzales, 409 F.3d

1069, 1072 (9th Cir. 2005) (failure to report non-governmental persecution due to

belief that police would do nothing did not establish that government was

unwilling or unable to control persecutors). Accordingly, Palacios-Guzman’s

withholding of removal claim fails.

         Substantial evidence supports the agency’s denial of Palacios-Guzman’s

CAT claim because he failed to demonstrate it is more likely than not he will be


PR/Research                                2                                       07-74136
tortured if returned to El Salvador. See Arteaga v. Mukasey, 511 F.3d 940, 948-49

(9th Cir. 2007).

       PETITION FOR REVIEW DENIED.




PR/Research                             3                                  07-74136